         Case 1:20-cv-02030-BCM Document 50 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              6/15/21
MIGUEL DEJESUS,
               Plaintiff,                            1:20-CV-2030 (BCM)
       -against-                                     ORDER
2078 ARTHUR LLC, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court is in receipt of the parties' letter-motion for approval of their proposed
settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.
2015). (Dkt. No. 47.) After submitting their settlement agreement, the parties consented to the
jurisdiction of the assigned magistrate judge to conduct all further proceedings pursuant to 28
U.S.C. § 636(c). (Dkt. No. 49.)

        In their letter-motion, the parties reference the retainer agreement between plaintiff's
counsel and plaintiff in which plaintiff apparently agreed that his counsel "would receive the
greater of either: (1) a contingency of 40% of the gross recovery amount, including statutory
attorney's fees, in this case $31,358.32, after first deducting costs and expenses from the gross
recovery amount, in this case $1,604.20; or, (2) statutory attorneys' fees only." (Dkt. No. 47, at
8.) The retainer agreement is not attached to the letter-motion.

       It is my practice to require parties to submit a copy of plaintiff's counsel's contingency fee
agreement to the extent necessary to support any award of attorneys' fees. No later than June 22,
2021, plaintiff's counsel shall file on the public docket a copy of the retainer agreement
referenced in the parties' letter-motion.

Dated: New York, New York
       June 15, 2021                          SO ORDERED.


                                              _____________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
